BLD-129                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                         No. 15-1310
                                        ____________

                                 IN RE: PETER INGRIS,
                                                     Petitioner

                        __________________________________
                        On a Petition for Writ of Mandamus from
                             the United States District Court
                              for the District of New Jersey
                         (Related to D. N.J. No. 2-14-cv-02404)
                        __________________________________

                        Submitted Pursuant to Fed. R. App. Pro. 21
                                     March 5, 2015

               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                                     (Filed: March 9, 2015)
                                         ____________

                                          OPINION*
                                        ____________


PER CURIAM

        Peter Ingris has filed a petition for writ of mandamus. For the reasons that

follow, we will deny the petition.

       Ingris is a litigant in a number of cases in the United States District Court for the

District of New Jersey. In this petition, he seeks a writ of mandamus disqualifying Leda

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Dunn Wettre and Keith J. Miller from further representation of defendant Česká Televize

in his civil action, Ingris v. Drexler, et al., D.N.J. Civ. No. 14-cv-02404, now pending

before the Honorable Ester Salas. He seeks to compel these individuals from “further

collusion” with Magistrate Judge Michael A. Hammer. Petition at 1-2. Ingris

specifically challenges Judge Salas’s order of December 17, 2014 approving and

adopting the Magistrate Judge’s Report and Recommendation dismissing Česká Televize

from the action, see Ingris v. Drexler, 2014 WL 7271905 (D.N.J. Dec. 17, 2014), and he

also seeks a transfer of this case to Trenton due to an alleged ongoing conspiracy against

him in Newark. Ingris further seeks a writ of mandamus compelling Judge Salas to

protect his right of access to the courts which allegedly has been impeded by Magistrate

Judge Hammer, to ensure that he receives timely notice of the activity in his case, to

provide him with fair and unbiased court proceedings “free of intentional manipulations

with [his] confidential information,” and to provide him the opportunity to argue orally

all dispositive matters in his case. Petition at 3, 12.

         We recently denied a similar although not identical petition, and to the extent that

this petition repeats some of the same allegations against Judge Salas, and concerning

Ingris’s right of access to the federal court in Newark, the petition is denied for the

reasons previously stated. See In re Ingris, --- F. App’x ---, 2015 WL 794948 (3d Cir.

2015).

         We will deny this petition for writ of mandamus. Our jurisdiction derives from 28

U.S.C. § 1651, which grants us the power to “issue all writs necessary or appropriate in

aid of (our) . . . jurisdiction and agreeable to the usages and principles of law.” A writ of

                                               2
mandamus is an extreme remedy that is invoked only in extraordinary situations. See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976). We will grant a writ of

mandamus only where three conditions are met: (1) there is no other adequate means to

obtain the relief sought; (2) the right to issuance of the writ is clear and indisputable; and

(3) we, in the exercise of our discretion, are satisfied that the issuance of the writ is

appropriate under the circumstances. In re Pressman-Gutman Co., Inc., 459 F.3d 383,

399 (3d Cir. 2006).

       The District Court docket reflects that Magistrate Judge Hammer issued a Report

and Recommendation regarding Česká Televize’s motion to dismiss the complaint for

insufficient service of process and lack of personal jurisdiction.1 On December 17, 2014,

Judge Salas issued an Opinion and Order adopting Judge Hammer’s Report and

Recommendation and dismissing the lawsuit as to Česká Televize with prejudice based

on a lack of personal jurisdiction. Ingris has since moved for reconsideration of the

District Court’s order dismissing Česká Televize, and moved to transfer the action to the

Trenton Vicinage and to disqualify Česká Televize’s counsel, see Docket Entry Nos. 118

and 119. These motions remain pending before the District Court.

       Mandamus will not lie where there are other adequate means to obtain the relief

sought, as there are here. See In re Pressman-Gutman Co., Inc., 459 F.3d at 399. To the

extent that Ingrid seeks to appeal the District Court’s December 17, 2014 order

1
  Ingris’s claims against Česká Televize apparently are based on a documentary about his
ex-wife and former ballroom dancing partner, Tatiana Drexler, which was broadcast in
the Czech Republic. Ingris claimed that the broadcast defamed him, among other claims.
The amended complaint also asserted a Nazi-inspired conspiracy against Ingris by his ex-
wife and her current husband and certain Eastern European publishers.
                                               3
dismissing some but not all of the parties, he may not do so via a mandamus petition. A

mandamus petition is not a substitute for an appeal, see In re Baldwin, 700 F.3d 122, 127

(3d Cir. 2012); In re Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003), and may not

be used to circumvent the requirements of Federal Rule of Civil Procedure 54(b). An

order is not appealable when it does not dismiss all claims as to all parties and is not

certified by the District Court under Federal Rule of Civil Procedure 54(b). See Andrews

v. United States, 373 U.S. 334, 340 (1963). Rule 54(b) provides that “when multiple

parties are involved, the court may direct entry of a final judgment as to one or more, but

fewer than all, claims or parties only if the court expressly determines that there is no just

reason for delay.” Fed. R. Civ. Pro. 54(b). Ingris’s assertions against The Historical

Society of the U.S. District Court for the District of New Jersey and Donald A. Robinson

are vague and insubstantial and also do not warrant mandamus relief.

       For the foregoing reasons, we will deny the petition for writ of mandamus.




                                              4